Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. 2016/0337089) (hereinafter “Chen”).  Chen teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a terminal comprising:  a receiver, which, in operation, receives repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the terminal shown in Figure 7 that includes a receiving module (receiver), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames to the terminal, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames to the terminal as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “a transmitter, which, in operation, transmits a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks that are determined from one of indexes of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006]; where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH as spoken of on page 3, paragraphs [0034]-[0036]; where a subframe utilized by a PDCCH includes a number of control channel elements (CCEs) as shown in Figure 10 and spoken of on page 11, paragraph [0251]; and where the preset resources for the PUCCH are determined according to the index of the first CCE occupied by the PDCCH, the index of the first subframe, the number of the CCEs and the number of subframes, etc. as spoken of on page 3, paragraphs [0037], [0039], and [0054].  
Regarding claim 5, “a base station, comprising:  a transmitter, which, in operation, transmits repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames by the base station as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “a receiver, which, in operation, receives a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks that are determined from one of indexes of the plurality of first subframes” is anticipated by the base station shown in Figure 7 that includes a receiving module (receiver), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006]; where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH as spoken of on page 3, paragraphs [0034]-[0036]; where a subframe utilized by a PDCCH includes a number of control channel elements (CCEs) as shown in Figure 10 and spoken of on page 11, paragraph [0251]; and where the preset resources for the PUCCH are determined according to the index of the first CCE occupied by the PDCCH, the index of the first subframe, the number of the CCEs and the number of subframes, etc. as spoken of on page 3, paragraphs [0037], [0039], and [0054].
Regarding claim 9, “receiving repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the terminal shown in Figure 7 that includes a receiving module (receiver), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames to the terminal, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames to the terminal as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “transmitting a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks that are determined from one of indexes of the plurality of first subframes” is anticipated by the terminal shown in Figure 7 that includes a transmitting module (transmitter), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006]; where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH as spoken of on page 3, paragraphs [0034]-[0036]; where a subframe utilized by a PDCCH includes a number of control channel elements (CCEs) as shown in Figure 10 and spoken of on page 11, paragraph [0251]; and where the preset resources for the PUCCH are determined according to the index of the first CCE occupied by the PDCCH, the index of the first subframe, the number of the CCEs and the number of subframes, etc. as spoken of on page 3, paragraphs [0037], [0039], and [0054].
Regarding claim 13, “transmitting repetitions of a control signal across a plurality of first subframes and a data signal allocated to a resource indicated by the control signal” is anticipated by the base station shown in Figure 7 that includes a transmitting module (transmitter), where downlink allocation information (control signal) is repetitively transmitted through a PDCCH in a plurality of continuous downlink sub-frames by the base station, and downlink service data (data signal) is repetitively transmitted through a PDSCH in a plurality of continuous downlink sub-frames by the base station as spoken of on page 2, paragraph [0011], lines 18-25.
Lastly, “receiving a response signal for the data signal, which is transmitted with repetitions across a plurality of second subframes on resource blocks that are determined from associated one of indexes of the plurality of first subframes” is anticipated by the base station shown in Figure 7 that includes a receiving module (receiver), where HARQ-ACK feedback information (response signal) is repetitively transmitted through a PUCCH format 1a/1b channel in a plurality of continuous uplink sub-frames (second subframes) as spoken of on page 2, paragraph [0011], lines 22-25; where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame as spoken of on page 1, paragraphs [0005]-[0006]; where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH as spoken of on page 3, paragraphs [0034]-[0036]; where a subframe utilized by a PDCCH includes a number of control channel elements (CCEs) as shown in Figure 10 and spoken of on page 11, paragraph [0251]; and where the preset resources for the PUCCH are determined according to the index of the first CCE occupied by the PDCCH, the index of the first subframe, the number of the CCEs and the number of subframes, etc. as spoken of on page 3, paragraphs [0037], [0039], and [0054].
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2-4, 6-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Earnshaw et al. (U.S. 2013/0235768) (hereinafter “Earnshaw”).
Regarding claims 2, 6, 10, and 14, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where spacing between the last sub-frame occupied by the PDSCH and a starting sub-frame occupied by the PUCCH format 1a/1b channel is in total three subframes (indicates subframe period) as spoken of on page 2, paragraph [0011], lines 25-31, Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started”.
However, Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such that a collision with a ACK/NACK repetition sequence (response signal) may be avoided as spoken of on pages 5-6, paragraph [0038]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK repetition signal handling of Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
Regarding claims 3, 4, 7, 8, 11, 12, 15, and 16, Chen teaches claims 1, 5, 9, and 13 as described above.  While Chen also teaches where each sub-frame of the system reserves at least one PUCCH resource for PUCCH, each PUCCH resource occupying two resource blocks respectively located in two time slots of a sub-frame (one-to-one association) as spoken of on page 1, paragraph [0005], as well as where a PUCCH is determined by preset resources such as control channel elements occupied by the PDCCH (one-to-one association) as spoken of on page 3, paragraphs [0034]-[0036], Chen does not explicitly teach “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of first subframes per the subframe period are associated one-to-one with the resource blocks” or “wherein a number of the repetitions of the response signal is an integer multiple of a subframe period in which transmission of the response signal with repetitions is started, and the plurality of second subframes per the subframe period are associated one-to-one with the resource blocks”.
However, Earnshaw teaches a system and method for handling scheduling request collisions with an ACK/NACK repetition signal where a value of a scheduling request prohibit timer may be configured to represent a multiple of the scheduling request periodicity (subframe period), which may be equal to a scheduling request period multiplied by an integer (integer multiple) in the range from 0 to 7, inclusive, such that a collision with a ACK/NACK repetition sequence (response signal) may be avoided as spoken of on pages 5-6, paragraph [0038]. 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the ACK/NACK repetition signal handling of Earnshaw to the system of Chen in order to improve the reliability of the communication system by reducing the possibility of collisions between ACK/NACK response signaling and other control messaging as spoken of on pages 5-6, paragraph [0038] of Earnshaw.
Response to Arguments
9.	Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
Regarding amended claims 1, 5, 9, and 13, Applicant argues that Chen does not teach “a response signal for the data signal with repetitions across a plurality of second subframes on resource blocks that are determined from one of indexes of the plurality of first subframes”.  Applicant also asserts that while one subframe includes a plurality of CCEs, and that each of the plurality of CCEs is associated with a respective PUCCH resource, and that the respective PUCCH resource can be determined from each CCE (as taught in Chen), one PUCCH resource cannot be determined from each subframe because each subframe is associated with a plurality of PUCCH resources rather than one PUCCH resource.
Examiner respectfully disagrees.
As provided in the previous Office Action, since Chen teaches a PUCCH used for HARQ-ACK that is determined from CCEs of the PDCCH used for control signaling, it follows that Chen also teaches that the PUCCH is determined from a subframe of the PDCCH since the CCEs are part of the subframe as shown in Figure 10 and spoken of on page 11, paragraph [0251] of Chen.  In other words, it is Examiner’s understanding that the determination of the PUCCH from a CCE of a corresponding PDCCH would also be a determination of the PUCCH from a subframe including that particular CCE.
As noted by Applicant, Chen describes where one subframe includes at least CCE #1 and CCE #2, where CCE #1 is associated with PUCCH #10, and CCE #2 is associated with PUCCH #20.  Therefore, either or both of PUCCH #10 and PUCCH #20 could be determined from the one subframe as the subframe includes both CCE #1 and CCE #2 information that are associated with their corresponding PUCCH.
Also, as described above, Chen further teaches where the preset resources for the PUCCH are determined according to the index of the first CCE occupied by the PDCCH, the index of the first subframe, the number of the CCEs and the number of subframes, etc. as spoken of on page 3, paragraphs [0037], [0039], and [0054]. 
Using a broadest reasonable interpretation of the current claim language, it is maintained that Chen teaches the above limitation in question.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467